Citation Nr: 1417688	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-45 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on August 7, 2010, at Memorial Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to September 1967 and from May 1975 to November 1975.

This matter is on appeal to the Board from an August 2010 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.


FINDING OF FACT

The Veteran is an active VA health-care participant who is personally liable, at least in part, for emergency treatment furnished on August 7, 2010, at Memorial Hospital.


CONCLUSION OF LAW

The criteria for entitlement to payment for unauthorized medical expenses incurred on August 7, 2010, at Memorial Hospital have been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1002, 1004(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


Payment for Unauthorized Medical Expenses

In the present appeal, the Veteran is seeking reimbursement for medical expenses incurred for treatment he received at Memorial Hospital, a non-VA facility, on August 7, 2010.

As an initial matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  In this case, VA Telecare notes on August 7, 2010, indicate that the Veteran was expressly instructed that "This is not an authorization for VA Payment."  Thus, the services were not authorized by VA, and it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment:  
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended in 2008.  The Veterans Millennium Healthcare and Benefits Act (Millennium Act), Pub. L. 110-387, Title IV, § 402(a), 122 Stat. 4123 (Oct. 10, 2008); 38 U.S.C.A. 
§§ 1725; 1728(a) (West 2002 & Supp. 2013).  Amendments pertaining to payment made on a veteran's behalf by a third party were also made to 38 U.S.C.A. § 1725 in 2010.  The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. 111-137, 123 Stat. 3495 (Feb. 1, 2010).  Under the 2010 Act, claimants who are entitled to partial payment from a third party for providing non-VA emergency services to a veteran are no longer barred from also receiving VA payment or reimbursement for such care.  77 Fed. Reg. 23615 (Apr. 20, 2012).  Prior to the 2010 Act, section 1725(b)(3)(C) required that VA deny any claim in which a veteran has "other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider."  Id.  The 2010 Act removed "or in part" from this exclusion.  Id.  Because the Veteran received emergency treatment in August 2010, the 2008 and 2010 statutory amendments are applicable to the Veteran's present appeal.

Under the provisions of 38 U.S.C.A. § 1728 amended in October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2013).

The Veteran in this case is service-connected for schizophrenia.  Although his schizophrenia is rated as 100 percent disabling, the Veteran does not have a total disability permanent in nature from a service-connected disability; his service-connected disability is unrelated to the abdominal problems for which he was hospitalized, and; he was not participating in a vocational rehabilitation program at the time of his hospitalization.  Therefore, he does not meet the requisite eligibility requirements under 38 U.S.C.A. § 1728(a) for payment or reimbursement of these unauthorized medical expenses.

Nonetheless, a claimant may still be entitled to reimbursement for unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. 
§ 1725(b) provides that an eligible veteran is one who is an active VA health-care participant and who is personally liable, at least in part, for emergency treatment furnished in a non-VA facility.

In this case, the record reflects that the Veteran was an active VA health-care participant at the time of his treatment in August 2010.  In fact, VA treatment records reflect that the Veteran was scheduled for a GI consultation later that month.  Further, the August 7, 2010 health insurance claim form indicates that the Veteran was covered under a VA program and did not have any other coverage.  This sufficiently demonstrates that the Veteran is a VA health-care participant who is personally liable for the non-VA medical services rendered.

The sole remaining issue for consideration, therefore, is whether the expenses incurred at on August 7, 2010, at Memorial Hospital were for "emergency treatment."  As amended effective October 2008, the term "emergency treatment" means medical care or services furnished:  (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (ii) such time as a Department facility or other Federal facility accepts such transfer if, first, at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer and, second, the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. 
§ 1725(f)(1).

A review of the record reveals that the Veteran called VA Telecare on August 7, 2010, complaining of abdominal pain for two weeks, which was "presently at a level 6 for more than an hour."  The documented system concern was "acute diverticulitis," and the system recommendation and nurse recommendation was "urgent" and indicated "emergency room" follow-up.  He described his symptoms as follows:

[My abdominal pain] got considerable worse on Saturday the 7th of August which culminated in my calling the hot line and visiting the R.  I could barely stand upright had had to compress my abdomen with my hand to keep myself from doubling over.  I was in severe pain and had grave concerns about whether or not this was colon cancer or a perforated colon. . . .  I was in severe pain and did not know that my medical problem would be considered non-emergent.  

The Memorial Hospital emergency room report for August 7, 2010, noted a history of abdominal pain for three weeks, the severity was described as 5/10 and 4/10 at when seen in the emergency department.  An abdominal CT was performed, which eventually led to discharge diagnoses of abdominal pain, diverticulosis, and constipation.  According to the Statement of the Case, his claim was denied because "the emergency room visit did not reveal anything serious."

In this case, there is no question that the Veteran sought treatment at the Memorial Hospital on August 7, 2010, because he was experiencing lower left abdominal problems.  In interpreting the provisions of 38 U.S.C.A. § 1725, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that the regulation does not require that the treatment a veteran receives from the private facility actually be for an emergent condition.  Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  Rather, the CAVC stated, "That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that [his or] her condition was such that delay in seeking treatment would be hazardous to [his or] her health or life."  Id.  Further, the CAVC stated that "the Board's summary dismissal of [the Veteran's] lay statements evidences a disregard for the requirement of section 1725 and § 17.1002 that the Board consider the claimant's state of mind at the time [a Veteran] sought private treatment and evaluate [his or] her actions in light of what a prudent layperson would do under the same circumstances."  Id. at 266.  The CAVC concluded "that both medical and lay evidence may be considered in a prudent-layperson evaluation; however, because neither section 1725 nor § 17.1002 require a medical finding of an emergency, the Board erred in implicitly requiring medical evidence."  Id. at 267 (emphasis added).

In this case, the Veteran reported having longstanding moderate to severe abdominal pain, which had worsened at the time of his VA Telecare call on August 7, 2010.  Upon hearing these complaints, the VA triage nurse labeled the concern as "urgent" and recommended reporting to the "emergency room."  The Board finds that the Veteran's reports of abdominal pain, combined with the assessment rendered by the nurse, were of such severity so as a prudent layperson would reasonably expect the condition was such that delay in seeking treatment would be hazardous to his or her health or life.  In fact, it would seem rather imprudent to refuse the advice of a medical professional who advises the Veteran to "go to local ER."  See August 7, 2010 Nurse Comments.  Moreover, the Veteran stated that he had grave concerns about his symptoms, including that he may have had colon cancer or a perforated colon, which is evidence of his state of mind at the time he sought treatment.  The Board finds the Veteran's statement that he felt his abdominal problems were severe in nature to be both competent and credible, especially in light of the VA Telecare nurse's advice.  Accordingly, the Board finds that the prudent layperson standard of a medical emergency has been met.

The Board finds it significant that the VA Telecare notes also implied that the Veteran's reported symptoms suggested the existence of a medical emergency and the non-feasibility of reporting to a VA facility because the nurse expressly "[a]dvised vet to go to local ER" and noted that he did "not have transportation to go to Lake City or Gainesville."  The Veteran submitted a September 2010 statement indicating that the Jacksonville VA clinic was closed on weekends, and that the nearest VA hospital was located in either Lake City or Gainesville, "both of which are over 80 miles [away]."  Nor does it appear that during this emergency room visit that the Veteran stayed beyond which time that he could have been transferred safely to a VA facility that was capable of accepting such a transfer.  Rather, it appears that the Veteran was discharged to his home immediately following the initial emergency room evaluation, CT scan, diagnoses, and treatment.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the Board concludes that the evidence of record is at least in equipoise as to whether the Veteran received emergency treatment at Memorial Hospital on August 7, 2010.  Accordingly, benefit of the doubt is resolved in favor of the Veteran, and the appeal is granted.


ORDER

Payment or reimbursement for medical expenses incurred on August 7, 2010, at Memorial Hospital is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


